FRICK, J.
(dissenting). I am unable to concur with my associates in reversing the judgment of the lower court. In view, however, of the limited time at my disposal, and for the reason that my views are fully stated in my former opinion on file, I shall not again state the reasons that impel me to withhold my approval at length.'
In this connection I feel constrained to state, however, that in view that we are here dealing with a case where the vendor has authorized a delivery of an article previously sold upon the implied condition that the sight draft attached to the bill of lading be paid before delivery is made to the vendee, in my judgment the person upon whom the sight draft was drawn could not, without express authority from the vendor, enter into a contract with the vendee that in ease the latter was not satisfied with the article delivered he should be repaid the purchase price. And in my judgment such is the case, although it be conceded that the person making the delivery was the agent of the vendor. The vendor, by attaching the sight draft to the bill of lading, clearly indicated that delivery could not be made without prepayment of the purchase price, and the agent could not, without authority from' his principal, bind the latter by entering into a contract with the vendee by which the purpose of the vendor was entirely departed from or annulled. If the agent could have entered into such a contract and bound his principal thereby, then he could have disregarded the sight draft entirely and delivered the article without *168payment. Such is not the law, and, in my judgment, there is no evidence in this record which would justify either a court or a jury to find that the agent who made the delivery was authorized to modify the contract of sale, so as to authorize the vendee' to return the article and receive back the purchase price. The vendee could have refused to accept the article, or, in case he did accept it, he nevertheless had a right of action for damages upon an express warranty if one was made,, and if none was made then upon the warranty implied by law. In this case, however, there was an express warranty. In view of those remedies it is not necessary to vary or to strain the rule of law applicable to sales where a sight draft is attached to the bill of lading and delivery is not authorized without payment of the sight draft.
In conclusion, I beg to state that, ordinarily, in view that .my associates have arrived at a conclusion that there is sufficient substantial evidence to warrant a finding that the person upon whom the sight draft was drawn had authority to modify the contract of sale, so as to require the vendor to repay the purchase price, I should yield to their judgment. In this case, however, in view of the whole record and the legal principles involved, I am unable to do so, and hence I am compelled to dissent.